Citation Nr: 1113845	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-20 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected duodenal ulcer with gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to July 1946, and from November 1946 to August 1947.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  

In March 2007 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran has not been provided proper duty-to-assist notice for his claim.  Specifically, the Veteran has not been informed of the requirements resulting from the Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) case.  The Veteran must be provided with this notice. 

Second, during a March 2006 VA outpatient treatment visit, the Veteran reported that he was being treated by Dr. Tooshi, a private physician, for the disability currently on appeal.  The RO/AMC should specifically seek to obtain these relevant treatment records.  
Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania, are dated from November 2010.  All pertinent records since this date should be obtained and added to the claims file.

Finally, the Veteran's last VA examination to assess the current severity of his service-connected duodenal ulcer was in April 2005.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is almost six years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected duodenal ulcer disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that is specific to his claim concerning entitlement to an increased rating for the Veteran's service-connected duodenal ulcer with gastritis, currently evaluated as 10 percent disabling.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him of the elements of a disability rating and an effective date.

2.  Obtain any recent outstanding and pertinent VA treatment records that have not previously been obtained, and associate them with the claims file.  Do not associate duplicate copies.

Specifically, the RO/AMC should obtain the Veteran's Esophagogastroduodenoscopy (EGD) from January 2007.  This EGD is referred to in a June 2007 VA outpatient treatment record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall send the Veteran a letter asking for a list of the medical providers who have treated the Veteran for his duodenal ulcer.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

The RO/AMC should specifically seek to obtain the treatment records from Dr. Tooshi, a private physician.  During a March 2006 VA outpatient treatment visit, the Veteran reported that he was being treated by Dr. Tooshi for the disability currently on appeal. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
4.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected duodenal ulcer disability.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 7304, 7305, 7307, and 7346.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Specifically, the VA examiner should consider the VA outpatient treatment records that document the Veteran's recent weight fluctuations and the August 2002 VA EGD that shows a possible malignancy.  The examiner should determine whether the Veteran has been placed on a diet by a medical provider.  The examiner should also determine whether the Veteran currently is or has been anemic.  In making this determination, the examiner should consider the blood tests that are currently of record.
  
The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




